                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO



RAYVELL VANN,

              Movant,

vs.                                                        No. CV 19-00421 PJK/KBM
                                                           No. CR 12-00966 PJK

UNITED STATES OF AMERICA,

              Respondent.

                                         JUDGMENT

       THIS MATTER having come before the court under Rule 4 of the Rules Governing

Section 2255 Proceedings on the handwritten letter filed by Movant Rayvell Vann on May 1, 2019

(Civil ECF No. 1; Criminal ECF No. 305), which the court construes as a third motion to vacate,

set aside, or correct his sentence under 28 U.S.C. § 2255, and the court having entered its

Memorandum Opinion and Order (Civil ECF No. 2; Criminal ECF No. 307) dismissing the

Motion,

       IT IS ORDERED that judgment is hereby entered and Movant Rayvell Vann’s third

motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255 (Civil ECF No. 1;

Criminal ECF No. 305) is dismissed without prejudice for lack of jurisdiction.

       DATED this 15th day of May 2019, at Santa Fe, New Mexico.

                                            /s/ Paul Kelly, Jr.
                                            United States Circuit Judge
                                            Sitting by Designation
